Citation Nr: 1456352	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  11-10 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a thoracolumbar spine disorder to include spinal stenosis.

3.  Entitlement to service connection for a left hip disorder to include osteoarthritis and replacement.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran served on active duty from June 1960 to June 1962.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a video conference Board hearing in the April 2011 substantive appeal.  The Veteran withdrew his request for a hearing by written correspondence in May 2011.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and it will proceed to adjudicate the appeal based on the evidence of record.  See 38 C.F.R. § 20.704 (2014).

The Board remanded these issues in March 2014 for further development.  As discussed in more detail below, the Board finds that there has not been substantial compliance with the remand directives and that it may not proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's service connection claim for bilateral hearing loss, the Veteran contends that the onset of his hearing loss was during active military service with continuous symptoms since service.  The June 2014 VA examiner noted that there were no positive dB shifts during service as part of her rationale.  However, the hearing tests conducted in service were whispered voice tests.  The examiner also asserted that the Veteran's hearing loss configuration is within the extreme 95th percentile of predicted hearing loss after 20 years of noise exposure, yet the Veteran served two years.  It appears that the examiner is stating that the Veteran, who only had two years of noise exposure in service, has hearing loss that is worse than 95 percent of people who have noise exposure over a 20 year period.  This statement seems to contradict the examiner's conclusion that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in service.  Furthermore, the examiner did not address the Veteran's lay statements of hearing loss in service with continuity of symptoms since service as part of her rationale.  Thus, the Board finds that another VA examination and opinion is necessary prior to adjudicating the claim on appeal

With respect to the Veteran's service connection claims for a low back disorder and left hip disorder, the Board remanded the claims for a VA opinion to address the Veteran's lay statements of an in-service injury with continuous symptoms since service and the lay statements of a fellow service member that corroborates the Veteran's lay statements of symptoms of back pain in service.  The VA examiner in June 2014 did not document or discuss the Veteran's lay statements of back pain and left hip pain in service after loading ammunition on board ships or the lay statement from a fellow service member that remembered the Veteran hurt his back while handling heavy ammunitions with him in the VA examination report.  Thus, a remand is necessary in order to obtain a VA opinion that considers the lay statements of record with respect to the onset of back and left hip pain and continuous symptoms since service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran with a VA audiological examination by an audiologist.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any hearing loss found on examination is at least as likely than not (i.e., a fifty percent or greater probability) causally or etiologically related service to include loud noise exposure.  The examiner should provide an explanation for all conclusions reached and discuss the Veteran's lay statements of continuous symptoms since service and address the statements made by the VA examiner in June 2014.

2.  Obtain an addendum opinion from the June 2014 VA examiner.  If the June 2014 VA examiner is not available, then obtain a VA opinion from an appropriate specialist (and provide the Veteran with an examination if deemed necessary) with respect to the Veteran's service connection claims for a low back disorder and left hip disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's current low back disorder and/or left hip disorder are at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service to include loading heavy ammunition onto ships. 

The examiner should provide a complete explanation for all conclusions reached.  As part of his or her rationale, the examiner is asked to discuss the Veteran's lay statements of continuity of back and left hip pain since military service and the November 2009 lay statements from a fellow service member.

3.  Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss, a low back and left hip disorder, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




